 
 
IV 
110th CONGRESS 
2d Session 
S. CON. RES. 79 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2008 
Referred to the Committee on Oversight and Government Reform 
 
CONCURRENT RESOLUTION 
Congratulating and saluting Focus: HOPE on its 40th anniversary and for its remarkable commitment and contributions to Detroit, the State of Michigan, and the United States. 
 
 
Whereas Focus: HOPE began as a civil and human rights organization in 1968 in the wake of the devastating Detroit riots, and was cofounded by the late Father William T. Cunningham, a Roman Catholic priest, and Eleanor M. Josaitis, a suburban housewife, who were inspired by the work of Dr. Martin Luther King, Jr.; 
Whereas Focus: HOPE is committed to bringing together people of all races, faiths, and economic backgrounds to overcome injustice and build racial harmony, and it has grown into one of the largest nonprofit organizations in Michigan; 
Whereas the Focus: HOPE mission statement reads, Recognizing the dignity and beauty of every person, we pledge intelligent and practical action to overcome racism, poverty and injustice. And to build a metropolitan community where all people may live in freedom, harmony, trust, and affection. Black and white, yellow, brown and red, from Detroit and its suburbs of every economic status, national origin and religious persuasion we join in this movement.; 
Whereas one of Focus: HOPE’s early efforts was to support African-American and female employees in a seminal class action suit against the American Automobile Association (AAA), resulting in groundbreaking affirmative action commitments made by AAA; 
Whereas Focus: HOPE helped to conceive and develop the Department of Agriculture’s Commodity Supplemental Food Program, which has been replicated in more than 32 States, and through this program, Focus: HOPE helps to feed approximately 41,000 people per month throughout southeast Michigan; 
Whereas Focus: HOPE has revitalized several city blocks in central Detroit by redeveloping obsolete industrial buildings, beautifying and landscaping Oakman Boulevard, creating pocket parks, and rehabilitating homes in the surrounding areas; 
Whereas since 1981, Focus: HOPE’s Machinist Training Institute has been training individuals from Detroit and surrounding areas in careers in advanced manufacturing and precision machining and has produced nearly 2,300 certified graduates, providing an opportunity for minority youth, women, and others who are often underrepresented in such careers to gain access to the financial mainstream and learn in-demand skills; 
Whereas Focus: HOPE has recognized that manufacturing and information technologies are key to the economic growth and security of Michigan and the United States, and is committed to designing programs to encourage the participation of underrepresented urban individuals in those critical sectors; 
Whereas in 1982, Focus: HOPE initiated a for-profit subsidiary for community economic development purposes and is now designated with Federal HUBZone status (as defined in section 3(p) of the Small Business Act (15 U.S.C. 632(p)); 
Whereas Focus: HOPE created Fast Track, a pioneering skill-enhancing program designed to help individuals improve their reading and math competencies by a minimum of 2 grade levels in 4 to 7 weeks; 
Whereas Focus: HOPE’s training and education programs have moved more than 9,600 individuals out into the workforce since the inception of those programs and have job placement rates significantly above the national average; 
Whereas in 1987, Focus: HOPE reclaimed and renovated an abandoned building and opened it as the Focus: HOPE Center for Children, which now has served nearly 6,000 children of colleagues, students, and neighbors with quality child care, including latchkey, summer camp, early childhood education, and other educational services; 
Whereas Focus: HOPE, through an unprecedented cooperative agreement between the Departments of Defense, Commerce, Education, and Labor, established a national demonstration project, the Center for Advanced Technologies, which integrates hands-on manufacturing training and academic learning and educates advanced manufacturing engineers and technologists at internationally competitive levels; 
Whereas Focus: HOPE partnered with 5 universities and 6 industry partners, formerly known as the Greenfield Coalition, to design a unique 21st century curriculum that resulted in students receiving associate’s degrees in manufacturing technologies from Lawrence Technological University, or bachelor’s degrees in engineering technology or manufacturing engineering from Wayne State University or the University of Detroit Mercy, respectively; 
Whereas due to the unique educational pedagogy at Focus: HOPE’s Center for Advanced Technologies, the starting salary of its graduates is higher than the national average of graduates with the same degree from other universities; 
Whereas Focus: HOPE has made outstanding contributions in increasing diversity within the traditionally homogenous science, math, engineering, and technology fields, 95 percent of currently enrolled degree candidates are African-American, and the Center for Advanced Technologies is one of the top programs in the United States for graduating minorities with bachelor's degrees in manufacturing engineering; 
Whereas Focus: HOPE’s unique partnership with the Department of Defense has resulted in several research and development projects, including a nationally recognized demonstration project, the Mobile Parts Hospital, whose Rapid Manufacturing System has been deployed to Kuwait in support of the Armed Forces’ operations in Afghanistan, Kuwait, and Iraq; 
Whereas in 1995, Focus: HOPE began a community arts program to present multicultural arts programming and gallery exhibitions designated to educate and encourage area residents, while fostering integration in a culturally diverse metropolitan community, and more than 70,000 people have viewed sponsored exhibits or participated in the program; 
Whereas in 1999, Focus: HOPE established an Informational Technologies Center to provide Detroit students with industry-certified training programs in network administration, network installation, and desktop and server administration, and has graduated nearly 800 students, and initiated, in collaboration with industry and academia, the design of a new bachelor’s degree program to educate information management systems engineers; 
Whereas in 2006, the State of Michigan designated Focus: HOPE’s campus and the surrounding community a Cool Cities neighborhood; 
Whereas the Secretary of Labor presented Focus: HOPE with an Exemplary Public Interest Contribution Award in recognition of its success in opening employment opportunities for minorities and women; 
Whereas the Village of Oakman Manor, a 55-unit senior citizen apartment building sponsored by the Presbyterian Village of Michigan in collaboration with Focus: HOPE, opened in 2006 near the Focus: HOPE campus as the first new construction in the area in more than 50 years; 
Whereas Focus: HOPE’s initiatives and programs have been nationally recognized for excellence and leadership by such entities as the Government Accountability Office, the Department of Labor, the International Standards Organization, the National Science Foundation, the Cisco Networking Academy Program, Fortune magazine, Forbes magazine, and the Aspen Institute; 
Whereas former Presidents George H.W. Bush and William Jefferson Clinton have visited Focus: HOPE’s campus; 
Whereas Focus: HOPE’s cofounder Eleanor M. Josaitis received honorary degrees from 13 outstanding universities and colleges, was named one of the 100 Most Influential Women in 2002 by Crain’s Detroit Business, was inducted into the Michigan Women’s Hall of Fame, received the Detroit NAACP Presidential Award, the Arab American Institute Foundation’s Kahlil Gibran Spirit of Humanity Award, the Michigan Chamber of Commerce Award for Distinguished Service and Leadership, and the Dr. Charles H. Wright Award for Excellence in Community Activism, the Caring Institute’s National Caring Award, and the Clara Barton Ambassador Award from the American Red Cross, as well as many other awards; 
Whereas through generous partnerships with and the support of individuals from all walks of life, the Federal, State, and local governments, and foundations and corporations across the United States, the vision of Focus: HOPE will continue to grow and inspire; 
Whereas Focus: HOPE has been fortunate enough to have an active board of directors and advisory board from the most senior levels of corporations and public entities in the United States and has benefitted from thousands of volunteers and supporters; 
Whereas Focus: HOPE has been a tremendous force for good in the city of Detroit, the State of Michigan, and in the United States for the past 40 years; 
Whereas Focus: HOPE continues to strive to eliminate racism, poverty, and injustice through the use of passion, persistence, and partnerships, and continues to seek improvements in its quality of service and program operations; and 
Whereas Focus: HOPE and its colleagues will continue to identify ways in which it can lead Detroit, the State of Michigan, and the United States into the future with creative urban leadership initiatives: Now, therefore, be it  
 
That Congress— 
(1)congratulates and salutes Focus: HOPE for its remarkable commitment and contributions to Detroit, the State of Michigan, and the United States; and 
(2)directs the Secretary of the Senate to transmit an enrolled copy of this resolution to Focus: HOPE for appropriate display. 
 
  Passed the Senate May 20, 2008. Nancy Erickson, Secretary   
